Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on December 8th, 2020, which claim 1-17 have been presented for examination.

Status of Claims
2.	Claims 1-17 are pending in the application, of which claims 1 and 16 are in independent form and these claims (1-17) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.
Priority
3.	The priority date that has been considered for this application is December 12th, 2019.  
  
Examiner Notes 
4.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on 12/08/2020, 07/19/2021, 01/19/2022 and 03/17/2022 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.
	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
	(C).	Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.
	(D). 	Drawings submitted on 12/08/2020, 07/19/2021, 01/19/2022 and 03/17/2022 are labeled by hand writing, which are not precisely legible; accordingly, Examiner suggest to provide a new set of drawing as same as current drawings with typed label, or at least with all fonts on the drawing with capital letters.

Claim Rejections – 35 USC §103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stay et al. (US Patent Application Publication No. 2006/0101440 A1 -herein after Stay) in view of Metsch et al. (US PG-PUB. No. 2019/0317737  A1 herein after Metsch).
Per claim 1: 
Stay discloses: 
A data processing apparatus adapted to output recommendation information for 5modifying source code (At least see ¶[0008] -a system and method for optimizing mainframe applications that reduces the execution and response times and the operational costs associated with these applications), comprising: 
compiler circuitry to compile the source code and to output compiled code for the source code (At least see FIG. 2[Wingdings font/0xE0]104[Wingdings font/0xE0]106 with associated text); 
processing circuitry to execute the compiled code (At least see ¶[0020] -  scanner 30 (and/or an associated tool, such as the Strobe software described above) may cause each identified problematic statement to be executed (on mainframe 16 or another appropriate computer) a large number of times (for example, over a million times) and may monitor the execution to determine CPU usage or other performance parameters); 
profile circuitry to monitor the execution of the compiled code by the processing 10circuitry and to generate profile information for the execution of the compiled code (At least see ¶[0027] - scanner (and/or an associated tool, such as the Strobe software described above) may cause each identified statement to be executed a large number of times and may monitor the execution to determine CPU usage or other performance parameters), the profile information comprising one or more statistical properties for the execution of the compiled code (At least see ¶[0022] - invoke the scanner 30, it may provide the reports generated by scanner 30 within a user friendly interface, and it may enable a user to jump directly into the program source code at the places at which potentially problematic statements exist); and 
recommendation circuitry to output the recommendation information for the source code (At least see ¶[0021] - scanner 30 may generate one or more reports that may identify the potentially problematic statements identified by scanner and that may include recommended program code changes).

Stay sufficiently discloses the apparatus as set forth above, but Stay does not explicitly disclose: the recommendation circuitry comprising a machine learning model to receive at least 15a portion of the profile information and trained to output the recommendation information for the source code in dependence upon one or more of the statistical properties, in which the recommendation information is indicative of one or more editing instructions for modifying the source code.  

However, Metsch discloses:  
the recommendation circuitry comprising a machine learning model to receive at least 15a portion of the profile information and trained to output the recommendation information for the source code in dependence upon one or more of the statistical properties (At least see ¶[0014] - Based on execution traces/profiles of a set of programs/functions, example approaches disclosed herein utilize machine learning models to identify pieces of a program/algorithm which would benefit most from alterations and/or platform differencing feature(s), also see ¶[0088] - detect an execution pattern from an execution profile associated with code in an instruction repository, identify a possible adaptation that may be applied to the code based on the execution pattern, execute a machine learning model to predict an expected performance improvement of the adaptation), in which the recommendation information is indicative of one or more editing instructions for modifying the source code (At least see ¶[0025] -  adaptations (e.g., recipes) represent inserted code segments that may be added to increase performance of the execution of the code. However, any other code modifications may additionally or alternatively be implemented by the adaptation(s), also see ¶[0030] - instruction editor 270 modifies the code according to a selected adaptation).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metsch into Stay because Metsch provide the teaching i.e. recommending instruction adaptations, and, more particularly, to methods and apparatus to recommend instruction adaptations to improve compute performance using code annotation and/or an adaptation controller, which a suggested code modification allow the developer to write generic code, programs, and/or algorithms that can be automatically adapted, and modify the problematic code that lead to benefit enhancement of the software  application program (please see ¶[0001] and ¶[0014]).

20 Per claim 2: 
Metsch also discloses:  
detect, for the execution of the compiled code, a type of function associated with a call to a function and a time associated with the call to the function (At least see ¶[0046] -  performance impact is measured in total execution time (e.g., in seconds) of the function, as the total time of execution of a function is the most visible execution parameter to an end user). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metsch into Stay because Metsch provide the teaching i.e. recommending instruction adaptations, and, more particularly, to methods and apparatus to recommend instruction adaptations to improve compute performance using code annotation and/or an adaptation controller, which a suggested code modification allow the developer to write generic code, programs, and/or algorithms that can be automatically adapted, and modify the problematic code that lead to benefit enhancement of the software  application program (please see ¶[0001] and ¶[0014]). 

Per claim 3:
Metsch also discloses:  
profile circuitry is 25configured to detect a location of a memory access for the execution of the compiled code (At least see ¶[0042] - detection of optimized blocking loops that could be parallelized, repetitive accesses to network, memory, and/or input/output (I/O) with similar patterns, calls for functions where hardware features are available).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metsch into Stay because Metsch provide the teaching i.e. recommending instruction adaptations, and, more particularly, to methods and apparatus to recommend instruction adaptations to improve compute performance using code annotation and/or an adaptation controller, which a suggested code modification allow the developer to write generic code, programs, and/or algorithms that can be automatically adapted, and modify the problematic code that lead to benefit enhancement of the software  application program (please see ¶[0001] and ¶[0014]).

Per claim 4: 
Metsch also discloses:  
which the one or more statistical properties for the execution of the compiled code comprise one or more from the list consisting of: 
30a total number of calls for a type of function; 
a frequency associated with the calls for the type of function; 
an average duration associated with the calls for the type of function; and 
a total number of memory accesses for a given memory region (At least see ¶[0024] -  pattern detector 220 detects a pattern from the profile and/or trace. In examples disclosed herein, the pattern may include, for example, detection of optimized blocking loops that could be parallelized, repetitive accesses to network, memory, and/or input/output (I/O) with similar patterns, calls for functions where hardware features are available).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metsch into Stay because Metsch provide the teaching i.e. recommending instruction adaptations, and, more particularly, to methods and apparatus to recommend instruction adaptations to improve compute performance using code annotation and/or an adaptation controller, which a suggested code modification allow the developer to write generic code, programs, and/or algorithms that can be automatically adapted, and modify the problematic code that lead to benefit enhancement of the software  application program (please see ¶[0001] and ¶[0014]).

35 Per claim 5: 
Metsch also discloses:  
machine learning model is trained to learn a correlation between a change in at least a first statistical property 24P]]7946US associated with the execution of the compiled code and a change in one or more computer performance metrics (At least see ¶[0055] - adaptation identifier 225 identifies possible adaptation(s) associated with the detected pattern (detected in block 315) and known performance statistics (e.g., metrics) for those adaptation(s). (Block 410). The example model trainer 280 stores the instruction(s) and possible adaptation(s) to the instruction(s) as training input(s) and the corresponding performance statistics as training output(s) in the model data store 240).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metsch into Stay because Metsch provide the teaching i.e. recommending instruction adaptations, and, more particularly, to methods and apparatus to recommend instruction adaptations to improve compute performance using code annotation and/or an adaptation controller, which a suggested code modification allow the developer to write generic code, programs, and/or algorithms that can be automatically adapted, and modify the problematic code that lead to benefit enhancement of the software  application program (please see ¶[0001] and ¶[0014]).
  
Per claim 6: 
Metsch also discloses:  
machine learning 5model is trained to output the recommendation information for the source code in dependence upon at least the first statistical property associated with the execution of the compiled  code (At least see ¶[0055] - adaptation identifier 225 identifies possible adaptation(s) associated with the detected pattern (detected in block 315) and known performance statistics (e.g., metrics) for those adaptation(s). (Block 410). The example model trainer 280 stores the instruction(s) and possible adaptation(s) to the instruction(s) as training input(s) and the corresponding performance statistics as training output(s) in the model data store 240), the recommendation information indicating the one or more editing instructions for modifying the source code to provide a change in the first statistical property when modified source code obtained by modifying the source code in accordance with one or more of the editing 10instructions is compiled and compiled code corresponding to the modified source code is executed by the processing circuitry (At least see ¶[0081] -an apparatus for recommending instruction adaptations to improve compute performance, the apparatus comprising a pattern detector to detect an execution pattern from an execution profile provided by a server, the execution profile associated with an instruction stored in an instruction repository, an adaptation identifier to identify a possible instruction adaptation that may be applied to the instruction associated with the execution pattern, a model processor to execute a machine learning model to predict an expected performance improvement of the adaptation, a result comparator to determine whether the expected performance improvement meets a threshold, and an instruction editor to, in response to the result comparator determining that the expected performance improvement meets the threshold, apply the possible instruction adaptation to the instruction in the instruction repository). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metsch into Stay because Metsch provide the teaching i.e. recommending instruction adaptations, and, more particularly, to methods and apparatus to recommend instruction adaptations to improve compute performance using code annotation and/or an adaptation controller, which a suggested code modification allow the developer to write generic code, programs, and/or algorithms that can be automatically adapted, and modify the problematic code that lead to benefit enhancement of the software  application program (please see ¶[0001] and ¶[0014]).

Per claim 7: 
Metsch also discloses:  
one or more editing instructions for modifying the source code are ranked according to a priority order (At least see ¶[0034] - adaptation controller 140 may alternatively be used. For example, the order of execution of the blocks may be changed, and/or some of the blocks described may be changed, eliminated, or combined). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metsch into Stay because Metsch provide the teaching i.e. recommending instruction adaptations, and, more particularly, to methods and apparatus to recommend instruction adaptations to improve compute performance using code annotation and/or an adaptation controller, which a suggested code modification allow the developer to write generic code, programs, and/or algorithms that can be automatically adapted, and modify the problematic code that lead to benefit enhancement of the software  application program (please see ¶[0001] and ¶[0014]).  

Per claim 8: 
Metsch also discloses:  
an editing instruction for modifying the source code to provide a greater change in the first statistical property has a higher priority and an editing instruction for modifying the source code to provide a smaller change in first statistical property has a lower priority (At least see ¶[0030] - instruction editor 270 modifies the code according to a selected adaptation. In some examples, the selected adaptation is applied automatically (e.g., if the expected performance and/or prediction confidence meet corresponding thresholds). In some examples, the selected adaptation is applied in response to an instruction from a developer (e.g., via the dashboard 260). Upon editing the code, the example instruction editor 270 provides the modified code to the repository 110).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metsch into Stay because Metsch provide the teaching i.e. recommending instruction adaptations, and, more particularly, to methods and apparatus to recommend instruction adaptations to improve compute performance using code annotation and/or an adaptation controller, which a suggested code modification allow the developer to write generic code, programs, and/or algorithms that can be automatically adapted, and modify the problematic code that lead to benefit enhancement of the software  application program (please see ¶[0001] and ¶[0014]).

Per claim 9: 
Metsch also discloses:  
machine learning model is trained to learn a correlation between a change in a second statistical property associated with the execution of the compiled code and a change in one or more of the computer performance metrics (At least see ¶[0081] -an apparatus for recommending instruction adaptations to improve compute performance, the apparatus comprising a pattern detector to detect an execution pattern from an execution profile provided by a server, the execution profile associated with an instruction stored in an instruction repository, an adaptation identifier to identify a possible instruction adaptation that may be applied to the instruction associated with the execution pattern, a model processor to execute a machine learning model to predict an expected performance improvement of the adaptation, a result comparator to determine whether the expected performance improvement meets a threshold, and an instruction editor to, in response to the result comparator determining that the expected performance improvement meets the threshold, apply the possible instruction adaptation to the instruction in the instruction repository), and in which a first editing instruction for modifying the source 25code to provide a change in the first statistical property has a first priority and a second editing instruction for modifying the source code to provide a change in the second statistical property has a second priority different from the first priority (At least see ¶[0055] - adaptation identifier 225 identifies possible adaptation(s) associated with the detected pattern (detected in block 315) and known performance statistics (e.g., metrics) for those adaptation(s). (Block 410). The example model trainer 280 stores the instruction(s) and possible adaptation(s) to the instruction(s) as training input(s) and the corresponding performance statistics as training output(s) in the model data store 240). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metsch into Stay because Metsch provide the teaching i.e. recommending instruction adaptations, and, more particularly, to methods and apparatus to recommend instruction adaptations to improve compute performance using code annotation and/or an adaptation controller, which a suggested code modification allow the developer to write generic code, programs, and/or algorithms that can be automatically adapted, and modify the problematic code that lead to benefit enhancement of the software  application program (please see ¶[0001] and ¶[0014]).   

Per claim 10: 
Metsch also discloses:  
one or more 30editing instructions corresponds to a source code modification for the source code for providing modified source code resulting in a change in at least the first statistical property and a change in at least one of the one or more computer performance metrics (At least see ¶[0045] - adaptations (e.g., recipes) represent inserted code segments that may be added to increase performance of the execution of the instruction(s). However, any other modifications may additionally or alte rnatively be implemented by the adaptation(s) including, for example, usage of specialized libraries (e.g., should access patterns be detected that are best handled by Non-Volatile Memory (NVM), code blocks/functions can be adapted to make use of libraries that bypass the filesystem and allows for better performance; should access patterns be detected to make use of Multi-Core Architectures on CPUs & GPUs, certain kernels can be brought into the instruction(s); etc.), annotations with pragma statements (e.g., a pragma statement indicating that a for loop is to be executed in a parallel fashion). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metsch into Stay because Metsch provide the teaching i.e. recommending instruction adaptations, and, more particularly, to methods and apparatus to recommend instruction adaptations to improve compute performance using code annotation and/or an adaptation controller, which a suggested code modification allow the developer to write generic code, programs, and/or algorithms that can be automatically adapted, and modify the problematic code that lead to benefit enhancement of the software  application program (please see ¶[0001] and ¶[0014]).  

Per claim 11: 
Metsch also discloses:  
change in at least 35one of the one or more computer performance metrics corresponds to an improvement in computer performance (At least see ¶[0079] - recommendations are selected based on predicted performance improvements, as well as (in some cases), a confidence of that prediction. Utilizing those recommendations results in instruction(s) that is better performing (e.g., completes more quickly, utilizes fewer resources, etc.) at the server 130. The disclosed methods, apparatus and articles of manufacture are accordingly directed to one or more improvement(s) in the functioning of a computer).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metsch into Stay because Metsch provide the teaching i.e. recommending instruction adaptations, and, more particularly, to methods and apparatus to recommend instruction adaptations to improve compute performance using code annotation and/or an adaptation controller, which a suggested code modification allow the developer to write generic code, programs, and/or algorithms that can be automatically adapted, and modify the problematic code that lead to benefit enhancement of the software  application program (please see ¶[0001] and ¶[0014]).

Per claim 12: 
Metsch also discloses:  
one of the one or more computer performance metrics corresponds to a period of time to execute the compiled code, and the change in the computer performance metric corresponds to a reduction in the period of time (At least see ¶[0016] - machine learning models/architectures that are suitable to use in the example approaches disclosed herein will be able to create output values representing a performance metric (e.g., an estimated amount of time to complete an operation), also see ¶[0079] - recommendations are selected based on predicted performance improvements, as well as (in some cases), a confidence of that prediction. Utilizing those recommendations results in instruction(s) that is better performing (e.g., completes more quickly, utilizes fewer resources, etc.) at the server 130).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metsch into Stay because Metsch provide the teaching i.e. recommending instruction adaptations, and, more particularly, to methods and apparatus to recommend instruction adaptations to improve compute performance using code annotation and/or an adaptation controller, which a suggested code modification allow the developer to write generic code, programs, and/or algorithms that can be automatically adapted, and modify the problematic code that lead to benefit enhancement of the software  application program (please see ¶[0001] and ¶[0014]).

Per claim 13: 
Metsch also discloses:  
profile information comprising a plurality of statistical properties for an execution of 10compiled code obtained by compiling the given source code (At least see ¶[0088] -  execution pattern from an execution profile associated with code in an instruction repository); and
computer performance data indicative of one or more computer performance metrics for the execution of the compiled code (At least see ¶[0088] -  identify a possible adaptation that may be applied to the code based on the execution pattern, execute a machine learning model to predict an expected performance improvement of the adaptation, determine whether the expected performance improvement meets an improvement threshold, in response to the determining that the expected performance improvement meets the improvement threshold, apply the possible adaptation to the code).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metsch into Stay because Metsch provide the teaching i.e. recommending instruction adaptations, and, more particularly, to methods and apparatus to recommend instruction adaptations to improve compute performance using code annotation and/or an adaptation controller, which a suggested code modification allow the developer to write generic code, programs, and/or algorithms that can be automatically adapted, and modify the problematic code that lead to benefit enhancement of the software  application program (please see ¶[0001] and ¶[0014]).

Per claim 14: 
Metsch also discloses:  
second profile information comprising a plurality of statistical properties for an execution of second compiled code obtained by compiling a modified source code, the modified source code obtained by modifying the given source code (At least see ¶[0069] - instruction(s) optimization that may be recommended by the example adaptation controller of FIGS. 1 and/or 2. FIG. 7 includes a block of instruction(s) 700 that includes an inserted pragma command 710. The example pragma command 710 causes the subsequent for loop to be executed using an OpenMP library, and to be executed in parallel. Returning to FIG. 6, when executing the modified function, the overall runtime of the function is reduced by approximately a factor of ten); and 
second computer performance data indicative of the one or more computer 20performance metrics for the execution of the second compiled code (At least see ¶[0048] - modify instruction(s) stored in the instruction repository 110 without requiring intervention (e.g., approval) of a user. Determination of whether to automatically adapt the instruction(s) may be made based on the predicted performance impact and/or the prediction confidence). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metsch into Stay because Metsch provide the teaching i.e. recommending instruction adaptations, and, more particularly, to methods and apparatus to recommend instruction adaptations to improve compute performance using code annotation and/or an adaptation controller, which a suggested code modification allow the developer to write generic code, programs, and/or algorithms that can be automatically adapted, and modify the problematic code that lead to benefit enhancement of the software  application program (please see ¶[0001] and ¶[0014]).

Per claim 15: 
Metsch also discloses:  
one or more computer performance metrics comprise one of more from the list consisting of: 
a period of time taken to execute the compiled code (At least see ¶[0026] - the performance impact is measured in total execution time (e.g., in seconds) of the function, as the total time of execution of a function is the most visible execution parameter to an end user of the FaaS system); 
25a number of memory accesses for the execution of the compiled code; 
a number of cache misses for the execution of the compiled code; 
a processor time for each core used for the execution of the compiled code; and 
a usage percentage for each core used for the execution of the compiled code.  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metsch into Stay because Metsch provide the teaching i.e. recommending instruction adaptations, and, more particularly, to methods and apparatus to recommend instruction adaptations to improve compute performance using code annotation and/or an adaptation controller, which a suggested code modification allow the developer to write generic code, programs, and/or algorithms that can be automatically adapted, and modify the problematic code that lead to benefit enhancement of the software  application program (please see ¶[0001] and ¶[0014]).


30 Per claim 16: 
Stay discloses: 
A method of outputting recommendation information for modifying source code (At least see ¶[0008] -a system and method for optimizing mainframe applications that reduces the execution and response times and the operational costs associated with these applications), comprising:
compiling the source code and outputting compiled code for the source code (At least see FIG. 2[Wingdings font/0xE0]104[Wingdings font/0xE0]106 with associated text); 
executing the compiled code (At least see ¶[0020] -  scanner 30 (and/or an associated tool, such as the Strobe software described above) may cause each identified problematic statement to be executed (on mainframe 16 or another appropriate computer) a large number of times (for example, over a million times) and may monitor the execution to determine CPU usage or other performance parameters); 
monitoring the execution of the compiled code (At least see ¶[0027] - scanner (and/or an associated tool, such as the Strobe software described above) may cause each identified statement to be executed a large number of times and may monitor the execution to determine CPU usage or other performance parameters); 
35generating profile information for the execution of the compiled code (At least see ¶[0022] - invoke the scanner 30, it may provide the reports generated by scanner 30 within a user friendly interface, and it may enable a user to jump directly into the program source code at the places at which potentially problematic statements exist), outputting the recommendation information for the source code (At least see ¶[0021] - scanner 30 may generate one or more reports that may identify the potentially problematic statements identified by scanner and that may include recommended program code changes). 

Stay sufficiently discloses the method as set forth above, but Stay does not explicitly disclose: the profile information comprising one or more statistical properties for the execution of the compiled code; 26P117946USreceiving, by a machine learning model trained to output the recommendation information for the source code in dependence upon one or more of the statistical properties, at least a portion of the profile information; and the recommendation 5information comprising one or more editing instructions for modifying the source code.  


However, Metsch discloses:  
 the profile information comprising one or more statistical properties for the execution of the compiled code (At least see ¶[0061] - training data originates from instruction(s) and/or proposed modifications to instruction(s), in connection with output performance metrics. Because supervised training is used, the training data is labeled. Labeling is applied to the training data by associating the output performance metrics with the instruction(s) and/or proposed modifications to the instruction(s)); 26P117946US 
receiving, by a machine learning model trained to output the recommendation information for the source code in dependence upon one or more of the statistical properties, at least a portion of the profile information (At least see ¶[0014] - Based on execution traces/profiles of a set of programs/functions, example approaches disclosed herein utilize machine learning models to identify pieces of a program/algorithm which would benefit most from alterations and/or platform differencing feature(s), also see ¶[0088] - detect an execution pattern from an execution profile associated with code in an instruction repository, identify a possible adaptation that may be applied to the code based on the execution pattern, execute a machine learning model to predict an expected performance improvement of the adaptation); and 
the recommendation 5information comprising one or more editing instructions for modifying the source code (At least see ¶[0025] -  adaptations (e.g., recipes) represent inserted code segments that may be added to increase performance of the execution of the code. However, any other code modifications may additionally or alternatively be implemented by the adaptation(s), also see ¶[0030] - instruction editor 270 modifies the code according to a selected adaptation).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metsch into Stay because Metsch provide the teaching i.e. recommending instruction adaptations, and, more particularly, to methods and apparatus to recommend instruction adaptations to improve compute performance using code annotation and/or an adaptation controller, which a suggested code modification allow the developer to write generic code, programs, and/or algorithms that can be automatically adapted, and modify the problematic code that lead to benefit enhancement of the software  application program (please see ¶[0001] and ¶[0014]).  

Per claim 17: 
Stay discloses: 
A non-transitory, computer readable storage medium containing computer software which, when executed by a computer (At least see ¶[0016] - Each computer system may include one or more suitable input devices, output devices, mass storage media, processors, memory, or other components for receiving, processing, storing, and communicating information according to the operation of system 10), causes the computer to perform a method of outputting recommendation information for modifying source code, by carrying out actions (At least see ¶[0008] -a system and method for optimizing mainframe applications that reduces the execution and response times and the operational costs associated with these applications), comprising: 
compiling the source code and outputting compiled code for the source code (At least see FIG. 2[Wingdings font/0xE0]104[Wingdings font/0xE0]106 with associated text); 
executing the compiled code (At least see ¶[0020] -  scanner 30 (and/or an associated tool, such as the Strobe software described above) may cause each identified problematic statement to be executed (on mainframe 16 or another appropriate computer) a large number of times (for example, over a million times) and may monitor the execution to determine CPU usage or other performance parameters); 
monitoring the execution of the compiled code (At least see ¶[0027] - scanner (and/or an associated tool, such as the Strobe software described above) may cause each identified statement to be executed a large number of times and may monitor the execution to determine CPU usage or other performance parameters); 
generating profile information for the execution of the compiled code, the profile information comprising one or more statistical properties for the execution of the compiled code (At least see ¶[0022] - invoke the scanner 30, it may provide the reports generated by scanner 30 within a user friendly interface, and it may enable a user to jump directly into the program source code at the places at which potentially problematic statements exist); 
outputting the recommendation information for the source code (At least see ¶[0021] - scanner 30 may generate one or more reports that may identify the potentially problematic statements identified by scanner and that may include recommended program code changes). 

Stay sufficiently discloses the apparatus as set forth above, but Stay does not explicitly disclose: receiving, by a machine learning model trained to output the recommendation information for the source code in dependence upon one or more of the statistical properties, at least a portion 6Atty Docket No.: 545-962 of the profile information; and the recommendation information comprising one or more editing instructions for modifying the source code.

However, Metsch discloses:  
receiving, by a machine learning model trained to output the recommendation information for the source code in dependence upon one or more of the statistical properties, at least a portion 6Atty Docket No.: 545-962 of the profile information (At least see ¶[0014] - Based on execution traces/profiles of a set of programs/functions, example approaches disclosed herein utilize machine learning models to identify pieces of a program/algorithm which would benefit most from alterations and/or platform differencing feature(s), also see ¶[0088] - detect an execution pattern from an execution profile associated with code in an instruction repository, identify a possible adaptation that may be applied to the code based on the execution pattern, execute a machine learning model to predict an expected performance improvement of the adaptation); and 
the recommendation information comprising one or more editing instructions for modifying the source code (At least see ¶[0025] -  adaptations (e.g., recipes) represent inserted code segments that may be added to increase performance of the execution of the code. However, any other code modifications may additionally or alternatively be implemented by the adaptation(s), also see ¶[0030] - instruction editor 270 modifies the code according to a selected adaptation).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metsch into Stay because Metsch provide the teaching i.e. recommending instruction adaptations, and, more particularly, to methods and apparatus to recommend instruction adaptations to improve compute performance using code annotation and/or an adaptation controller, which a suggested code modification allow the developer to write generic code, programs, and/or algorithms that can be automatically adapted, and modify the problematic code that lead to benefit enhancement of the software  application program (please see ¶[0001] and ¶[0014]).

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                 
                                         07/15/2022